DETAILED ACTION

This action is in response to the application filed on 12/22/2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 	Regarding claim 7, the limitation “the enable circuitry” lacks proper antecedent basis. It appears that claim 7 should depend from claim 2, because the enable circuitry is first introduced in claim 2 and not mentioned in claim 1.  	Regarding claim 17, the limitation “detecting the transient” lacks proper antecedent basis. Claim 15 merely states “setting the calibration signal to a particular value for a particular time responsive to a transient…”, but never mentions that the transient is being detected. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-4, 8-11, and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu (US Patent 9553513) in view of Hu et al. (US Patent 10056830). 	Regarding claims 1 and 15, Xu discloses (see fig. 5-6) a voltage converter system, comprising: a switch (M1) adapted to be coupled to an inductor (see column 1 lines 20-32, which states that converter 110 could be a buck converter, which would comprise an inductor), and configured to switch between first and second states responsive to a control signal (M1 changes states based on control voltage at gate of M1); calibration circuitry (601/201) configured to generate a calibration signa (VHOD), including setting the calibration signal to a particular value for a particular time (sample/hold operation of 601); and control circuitry (102/103) coupled to the calibration circuitry (connection to the output from 601) and configured to generate the control signal (control voltage to gate of M1) based on a combination of at least a feedback voltage (error signal input to 601 is based on feedback voltage), a reference voltage (error signal input to 601 is based on Vref), the calibration voltage (output from 601 to 102), and a periodic signal (RFLTI input to 102. RFLTI is also shown in fig. 5). 	Xu does not disclose calibration circuitry, including setting the calibration signal to a particular value for a particular time (sample/hold operation of 601) responsive to a transient from a first load condition of the voltage converter system to a second load condition of the voltage converter system. 	Hu et al. discloses (see fig. 1-9) calibration circuitry (910), including setting a calibration signal (output from 910) to a particular value for a particular time (sample/hold operation of 910) responsive to a transient from a first load condition of a voltage converter system to a second load condition of a voltage converter system (operation of 910 is based on the output of 950, which can indicate changes in a loads condition. See column 9 lines 33-53). 	Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the circuit of Xu to include the features of Hu et al. because it provides for a transient control means to prevent unwanted fluctuations in operation, thus increasing operational efficiencies.  	Regarding claims 2 ,9, and 18,  Xu does not disclose detection circuitry coupled to the switch and configured to generate a detection signal responsive to the transient; and enable circuitry coupled to the calibration circuitry and configured to: disable and reset the calibration circuitry responsive to the detection signal; and enable the calibration circuitry at the particular time after the disabling. 	Hu et al. discloses (see fig. 1-9) detection circuitry (610) coupled to a switch (610 connection to Vout, which is connected to node between Q1 and Q2) and configured to generate a detection signal responsive to a transient (output from 610 reflects transients in the output voltage); and enable circuitry (620) coupled to calibration circuitry (600 is the internal circuitry of 950, therefore the output from 620 is connected to 910) and configured to: disable and reset the calibration circuitry responsive to the detection signal (output from 620, used in determining the operation of 910, is based on the output from 610); and enable the calibration circuitry at the particular time after the disabling (output from 950 enabling the sampling function of 910. See column 9 lines 33-53). 	Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the circuit of Xu to include the features of Hu et al. because it provides for a transient control means to prevent unwanted fluctuations in operation, thus increasing operational efficiencies.  	Regarding claims 3, 10 and 17, as best understood, Xu discloses (see fig. 5-6) that the periodic signal (RFLTI) is a ripple voltage representative of the inductor current (see ripple present in RFLTI in fig. 5). 	Xu does not disclose the detection circuitry is configured to detect the transient based on an inductor current of the inductor. 	Hu et al. discloses (see fig. 1-9) that the detection circuitry is configured to detect the transient based on an inductor current of the inductor (see fig. 5 and Column 9 lines 33-53). 	Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the circuit of Xu to include the features of Hu et al. because it provides for a transient control means to prevent unwanted fluctuations in operation, thus increasing operational efficiencies.  	Regarding claims 4 and 11, Xu discloses (see fig. 5-6) that the calibration circuitry (601/201) comprises: an integrator (201) having an integrator output (output from 201) at which the integrator is configured to generate an integrated signal by integrating (operation and output from 201) a difference between the feedback voltage (output voltage input to 201) and the reference voltage (Vref input to 201); and output circuitry (601) coupled to the integrator (output from 201 to the input of 601) and configured to generate the calibration signal proportional to the integrated signal (output from 601 is based on the output from 201). 	Regarding claim 8, Xu et al. discloses (see fig. 5-6) a control circuit for a voltage converter system, the control circuit (102/103/201/601) adapted to be coupled through switch (M1) to an inductor (see column 1 lines 20-32, which states that converter 110 could be a buck converter, which would comprise an inductor) of the voltage converter system, in which the switch (M1) is configured to switch between first and second states responsive to a control signal (M1 changes states based on control voltage at gate of M1); the control circuit comprising: calibration circuitry (601/201) configured to generate a calibration signa (VHOD), including setting the calibration signal to a particular value for a particular time (sample/hold operation of 601); and control circuitry (102/103) coupled to the calibration circuitry (connection to the output from 601) and configured to generate the control signal (control voltage to gate of M1) based on a combination of at least a feedback voltage (error signal input to 601 is based on feedback voltage), a reference voltage (error signal input to 601 is based on Vref), the calibration voltage (output from 601 to 102), and a periodic signal (RFLTI input to 102. RFLTI is also shown in fig. 5). 	Xu does not disclose calibration circuitry, including setting the calibration signal to a particular value for a particular time (sample/hold operation of 601) responsive to a transient from a first load condition of the voltage converter system to a second load condition of the voltage converter system. 	Hu et al. discloses (see fig. 1-9) calibration circuitry (910), including setting a calibration signal (output from 910) to a particular value for a particular time (sample/hold operation of 910) responsive to a transient from a first load condition of a voltage converter system to a second load condition of a voltage converter system (operation of 910 is based on the output of 950, which can indicate changes in a loads condition). 	Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the circuit of Xu to include the features of Hu et al. because it provides for a transient control means to prevent unwanted fluctuations in operation, thus increasing operational efficiencies.  	Regarding claim 16, Xu does not disclose that a load in the first load condition is smaller than a load in the second load condition. 	Hu et al. discloses (see fig. 1-9) that a load in the first load condition is smaller than a load in the second load condition (See column 9 lines 33-53, first load condition is ILoad < inductor current, second load condition ILoad > inductor current). 	Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the method of Xu to include the method of Hu et al. because it provides for a transient control means to prevent unwanted fluctuations in operation, thus increasing operational efficiencies. 	
Allowable Subject Matter
Claims 5-6 and 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 	Schiff (US 2007/0001655) discloses a switching power supply control with phase shifting. 	Huang et al. (US Patent 7230406) discloses a fixed-frequency current mode converter and control method thereof. 	Omi et al. (US Patent 9148917) discloses a load driving device and electronic device using the same.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY A GBLENDE whose telephone number is (571)270-5472. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY A GBLENDE/Primary Examiner, Art Unit 2838